Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-14-00386-CV

                                       Arturo Rene ANAYA,
                                             Appellant

                                                 v.
                                              Juliana
                                       Juliana CASTILLO,
                                             Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2013-CVG-00820-D2
                           Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 6, 2014

DISMISSED

           A filing fee of $195.00 was due from appellant Arturo Rene Anaya when this appeal was

filed but was not paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051,

51.207(b)(1), 51.208 (West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN

CIVIL CASES IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE

THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION       (Misc. Docket No. 13-9127, Aug. 16, 2013).

The clerk of the court notified appellant of this deficiency in a letter dated May 30, 2014, and
                                                                                     04-14-00386-CV


stated the fee must be remitted no later than June 9, 2014. The fee remains unpaid. Rule 5 of the

Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay B
       at the time an item is presented for filing B whatever fees are required by statute or
       Supreme Court order. The appellate court may enforce this rule by any order that
       is just.

TEX. R. APP. P. 5.

       Accordingly, on July 3, 2014, this court ordered appellant to either (1) pay the applicable

filing fee or (2) provide written proof to this court that he is excused by statute or the Rules of

Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that indigent party

who complies with provisions of that rule may proceed without advance payment of costs). Our

order informed appellant that if he failed to provide such written proof within the time ordered,

this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellant has not responded.

Accordingly, this appeal is dismissed. Costs of appeal are assessed against appellant.


                                                 PER CURIAM




                                                -2-